         Case 1:17-cv-01849-KBJ Document 33-1 Filed 08/26/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WILDEARTH GUARDIANS,                 )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )    Civil Action No. 17-1849 (KBJ)
                                     )
UNITED STATES BUREAU                 )
OF LAND MANAGEMENT,                  )
                                     )
            Defendant.               )
____________________________________)

                      SETTLEMENT AGREEMENT AND RELEASE

        Defendant United Bureau of Land Management (“Defendant”), by and through its counsel,

and Plaintiff Wildearth Guardians (“Plaintiff,” together with Defendant, the “Parties”), enter into

this Settlement Agreement and Release (the “Agreement”) as follows:

        1.     The parties do hereby agree to settle and compromise the above captioned action

under the terms and conditions set forth herein.

        2.     Defendant shall pay Plaintiff a lump sum of $13,000 in attorneys’ fees and costs in

this matter.

        3.     Payment of such attorneys’ fees and costs will be made payable to Plaintiff by an

electronic transfer of funds to a bank account specified by Plaintiff. Upon execution of this

Agreement, Plaintiff will promptly cause the documentation necessary to effectuate this payment

to be completed and transmitted.

       4.      Any obligation of the Government to expend funds under this Stipulation is subject

to the availability of appropriations in accordance with the Anti-Deficiency Act, 31 U.S.C. § 1341.

This Stipulation shall not be construed to require the Government to obligate or pay funds in

contravention of the Anti-Deficiency Act.
         Case 1:17-cv-01849-KBJ Document 33-1 Filed 08/26/19 Page 2 of 3



        4.      Plaintiff agrees to forever discharge, release, and withdraw any claims of access to

records or portions of records sought in this action. Defendant agrees not to seek any fees from

Plaintiff in connection with its response to the Freedom of Information Act request that gave rise

to the Complaint in this case.

        5.      This Agreement shall also represent full and complete satisfaction and a release of

all claims arising from the allegations set forth in the Complaint filed in this action, including full

and complete satisfaction of all claims for costs, attorneys’ fees, search, review, or processing fees

that have been, or could be, made in this case. In particular, this Agreement shall include all claims

for attorneys’ fees and costs, as well as search, review, and processing fees incurred by either Party

in connection with the administrative Freedom of Information Act process, the District Court

litigation process, and any other proceedings involving the claims raised in this action.

        6.      This Agreement shall not constitute an admission of liability or fault on the part of

the Defendant or the United States or their agents, servants, or employees, and is entered into by

both parties for the sole purpose of compromising disputed claims and avoiding the expenses and

risks of further litigation.

        7.      This Agreement shall be binding upon and inure to the benefit of the parties hereto

and their respective successors and assigns.

        8.      The parties agree that this Agreement will not be used as evidence or otherwise in

any pending or future civil or administrative action against Defendant or the United States, or any

agency or instrumentality of the United States.

        9.      The parties agree that this Agreement, including all its terms and conditions and

any additional agreements relating thereto, may be made public in their entirety, and Plaintiff

expressly consents to such release and disclosure pursuant to 5 U.S.C. § 552.



                                                  2
        Case 1:17-cv-01849-KBJ Document 33-1 Filed 08/26/19 Page 3 of 3



       10.     Concurrent with the execution of this Agreement, Plaintiff will seek the dismissal

of this case with prejudice under Federal Rule of Civil Procedure 41(a) by filing the attached

Stipulation of Dismissal with Prejudice.

       11.     This Agreement may be executed in counterparts as if executed by both parties on

the same document.

Dated: August 26, 2019                                     Respectfully submitted,

                                                           JESSIE K. LIU
                                                           D.C. Bar No. 472845
                                                           United States Attorney

                                                           DANIEL F. VAN HORN
                                                           D.C. Bar No. 924092
                                                           Chief, Civil Division

                                                    By: ___/s/__________________________
                                                           MATTHEW KAHN
                                                           Assistant U.S. Attorney
                                                           555 Fourth Street, N.W.
                                                           Washington, D.C. 20530
                                                           (202) 252-6718
                                                           Matthew.Kahn@usdoj.gov

                                                           Attorney for Defendant

                                                        ___/s/__________________________
                                                           Laura H. King (D.D.C. Bar
                                                           #MT0002)
                                                           Western Environmental Law Center
                                                           103 Reeder’s Alley
                                                           Helena, MT 59601
                                                           (406) 204-4852
                                                           king@westernlaw.org

                                                           Attorney for Plaintiff




                                               3
